       Case 1:19-mc-00145-TSC Document 255 Filed 09/17/20 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA




                                )
In the Matter of the            )
Federal Bureau of Prisons’      )
Execution Protocol Cases        )
                                                           Case No. 19-mc-0145 (TSC)
                                )
LEAD CASE: Roane et al. v.      )
Barr                            )
                                )
                                )
THIS DOCUMENT                   )
RELATES TO:                     )
                                )
ALL CASES


PLAINTIFFS’ MOTION FOR LEAVE TO FILE AN OPPOSITION TO DEFENDANTS’
 MOTION FOR LEAVE TO FILE A SURREPLY IN OPPOSITION TO PLAINTIFFS’
MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT INJUNCTION

       In compliance with the Court’s Minute Order of Sept. 14, 2020, Plaintiffs respectfully

move for leave to file the accompanying opposition to Defendants’ motion (ECF No. 252) for

leave to file a surreply concerning Plaintiffs’ pending motion (ECF No. 236) for partial summary

judgment and a permanent injunction. Plaintiffs contend that a surreply is unwarranted, as the

proposed opposition succinctly explains.




                                               1
        Case 1:19-mc-00145-TSC Document 255 Filed 09/17/20 Page 2 of 10




 Dated: September 17, 2020                    Respectfully submitted,


                                              /s/ Shawn Nolan
                                              Shawn Nolan, Chief, Capital Habeas Unit
                                              Federal Community Defender Office, E.D. Pa.
                                              601 Walnut Street, Suite 545 West
                                              Philadelphia, PA 19106
                                              (215) 928-0520
                                              shawn_nolan@fd.org


                                              Counsel for Plaintiff Jeffrey Paul



Scott W. Braden
Assistant Federal Defender
Arkansas Federal Defender Office
Ark Bar Number 2007123
1401 West Capitol, Suite 490
Little Rock, Arkansas 72201
(501) 324-6114
scott_braden@fd.org

Jennifer Ying (DE #5550)
Andrew Moshos (DE #6685)
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1201 N. Market St.
P.O. Box 1347
Wilmington, Delaware 19801
(302) 658-9300
jying@mnat.com
amoshos@mnat.com

Counsel for Plaintiff Norris G. Holder, Jr.


Paul F. Enzinna
D.C. Bar No. 421819
Ellerman Enzinna PLLC
1050 30th Street, NW
Washington, DC 20007
202.753.5553

Counsel for Plaintiff James H. Roane, Jr.
       Case 1:19-mc-00145-TSC Document 255 Filed 09/17/20 Page 3 of 10




Amy Karlin
Interim Federal Public Defender
Celeste Bacchi
Jonathan C. Aminoff
Deputy Federal Public Defenders
321 E. Second Street
Los Angeles, CA 90012
(213) 894-2854

Counsel for Plaintiff Julius O. Robinson



Joshua C. Toll
D.C. Bar No. 463073
King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, DC 20006
(202) 737-8616
jtoll@kslaw.com

Margaret O’Donnell
P.O. Box 4815
Frankfort, KY 40604
(502) 320-1837
mod@dcr.net

Counsel for Plaintiff Anthony Battle



Ginger D. Anders (Bar No. 494471)
Jonathan S. Meltzer (Bar No. 888166546)
Brendan Gants (Bar No. 1031419)
MUNGER, TOLLES & OLSON LLP
1155 F Street N.W., Seventh Floor
Washington, D.C. 20004-1357
(202) 220-1100

Counsel for Plaintiff Brandon Bernard
       Case 1:19-mc-00145-TSC Document 255 Filed 09/17/20 Page 4 of 10




Alex Kursman, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – alex_kursman@fd.org

Counsel for Plaintiff Alfred Bourgeois


Joseph Luby, Assistant Federal Defender
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – joseph_luby@fd.org

Counsel for Plaintiff Chadrick Fulks


Amy Lentz (DC Bar No. 990095)
Steptoe & Johnson, LLP
1300 Connecticut Avenue NW
Washington, DC 20036
202.429.1350
Email - alentz@steptoe.com

Counsel for Plaintiff Orlando Hall


Michael F. Williams
Kirkland & Ellis LLP
1301 Pennsylvania Ave., NW
Washington, DC 20004
202-389-5123
Email - michael.williams@kirkland.com

Susan M. Otto
Federal Public Defender Organization
215 Dean A. McGee Avenue, Suite 109
Oklahoma City, OK 73102
405-609-5930
Email - susan_otto@fd.org

Counsel for Plaintiff Christopher Vialva
        Case 1:19-mc-00145-TSC Document 255 Filed 09/17/20 Page 5 of 10




Donald P. Salzman (D.C. Bar No. 479775)
Charles F. Walker (D.C. Bar No. 427025)
Steven M. Albertson (D.C. Bar No. 496249)
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, D.C. 20005
(202) 371-7983
donald.salzman@skadden.com

Counsel for Plaintiff Corey Johnson



Gerald W. King, Jr.
Ga. Bar No. 140981
Jeffrey Lyn Ertel
Ga. Bar No. 249966
FEDERAL DEFENDER PROGRAM, INC.
101 Marietta Street, Suite 1500
Atlanta, Georgia 30303
404-688-7530
(fax) 404-688-0768
Gerald_King@fd.org
Jeff_Ertel@fd.org

Stephen Northup
VSB #16547
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia 23218-1122
(804) 697-1240
(fax) (804) 698-5120
steve.northup@troutmansanders.com

Frederick R. Gerson
VSB #39968
Bank Of America Center
1111 East Main Street, 16th Floor
Richmond, Virginia 23219
(804) 482-1121
fgerson@dagglaw.com

Counsel for Plaintiff Richard Tipton, III
       Case 1:19-mc-00145-TSC Document 255 Filed 09/17/20 Page 6 of 10




Evan Miller (DC Bar # 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com

Counsel for Plaintiff Bruce Webster


Matthew Lawry, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – matthew_lawry@fd.org

Counsel for Plaintiff Dustin Higgs



Gregory S. Smith (DC Bar #472802)
Law Offices of Gregory S. Smith
913 East Capitol Street, S.E.
Washington, D.C. 20003
Telephone: (202) 460-3381
Email: gregsmithlaw@verizon.net

John R. Martin (pro hac vice pending)
Martin Brothers P.C.
1099 St. Louis Place
Atlanta, GA 30306
Telephone: (404) 433-7446
Email: jack@martinbroslaw.com

Counsel for Plaintiff William LeCroy
        Case 1:19-mc-00145-TSC Document 255 Filed 09/17/20 Page 7 of 10




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 17, 2020, I caused a true and correct copy of foregoing

to be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                       Paul R. Perkins
 U.S. Attorney’s Office for the District of       Civil Division, Department of Justice
 Columbia                                         (202) 514-5090
 (202) 252-2550                                   Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                  Jonathan Kossak
 Peter S. Smith                                   Civil Division, Department of Justice
 United States Attorney's Office                  (202) 305-0612
 Appellate Division                               Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                     Denise M. Clark
                                                  U.S. Attorney’s Office for the District of
 Ethan P. Davis                                   Columbia
 Civil Division, U.S. Department of Justice       (202) 252-6605
 (202) 616-4171                                   Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                  Jean Lin
 Robert J. Erickson                               Civil Division, Department of Justice
 US Department of Justice                         (202) 514-3716
 (202) 514-2841                                   Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                  Cristen Cori Handley
 Joshua Christopher Toll                          Civil Division, Department of Justice
 KING & SPALDING LLP                              (202) 305-2677
 (202) 737-8616                                   Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                  Paul F. Enzinna
 Charles Anthony Zdebski                          ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                          (202) 753-5553
 MELLOTT, LLC                                     Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com                Brandon David Almond
                                                  TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                          (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                   Email: brandon.almond@troutmansanders.com
 (404) 688-7530
 Email: gerald_king@fd.org                        Donald P. Salzman
     Case 1:19-mc-00145-TSC Document 255 Filed 09/17/20 Page 8 of 10




                                          SKADDEN, ARPS, SLATE, MEAGHER &
Charles Fredrick Walker                   FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7983
FLOM LLP                                  Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com         Steven M. Albertson
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                    FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7112
FLOM LLP                                  Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com    Craig Anthony Harbaugh
(*pro hac vice application forthcoming)   FEDERAL PUBLIC DEFENDER, CENTRAL
                                          DISTRICT OF CALIFORNIA
Celeste Bacchi                            (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER             Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                            Alexander Louis Kursman
Email: celeste_bacchi@fd.org              OFFICE OF THE FEDERAL COMMUNITY
                                          DEFENDER/EDPA
Jonathan Charles Aminoff                  (215) 928-0520
FEDERAL PUBLIC DEFENDER,                  Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                            Kathryn B. Codd
Email: jonathan_aminoff@fd.org            VINSON & ELKINS LLP
                                          (202) 639-6536
Billy H. Nolas                            Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                       Robert E. Waters
(215) 928-0520                            KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                 Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                  Yousri H. Omar
VINSON & ELKINS LLP                       VINSON & ELKINS LLP
(202) 639-6633                            (202) 639-6500
                                          Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                       *William E. Hoffman, Jr.
(202) 639-6676                            KING & SPALDING LLP
Email: wlawler@velaw.com                  (404) 572-3383

Evan D. Miller                            Mark Joseph Hulkower
VINSON & ELKINS LLP                       STEPTOE & JOHNSON LLP
(202) 639-6605                            (202) 429-6221
Email: EMiller@velaw.com                  Email: mhulkower@steptoe.com

Margaret O’Donnell                        Robert A. Ayers
(502) 320-1837                            STEPTOE & JOHNSON LLP
     Case 1:19-mc-00145-TSC Document 255 Filed 09/17/20 Page 9 of 10




Email: mod@dcr.net                        (202) 429-6401
                                          Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                       Robert L. McGlasson
(202) 626-5502                            MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                (404) 314-7664
                                          Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                     Sean D. O’Brien
(202) 429-8164                            PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com            (816) 363-2795
                                          Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                     Shawn Nolan
(202) 429-1320                            FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                 OFFICE, EDPA
                                          (215) 928-0520
Gary E. Proctor                           Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                       Joseph William Luby
(410) 444-1500                            FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com             (215) 928-0520
                                          Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                  Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS              HOGAN LOVELLS US LLP
(501) 324-6144                            (212) 918-3000
Email: Scott_Braden@fd.org                Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                  Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                KAISER DILLON, PLLC
OFFICE FOR THE EDPA                       (202) 640-4430
(215) 928-0520                            Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                          Andrew Moshos
David Victorson                           MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                            LLP
HOGAN LOVELLS US LLP                      (302) 351-9197
Email: David.Victorson@hoganlovells.com   Email: Amoshos@mnat.com

John D. Beck
HOGAN LOVELLS US LLP
(212) 918-3000
Email: john.beck@hoganlovells.com         Alan E. Schoenfeld
                                          WILMER CUTLER PICKERING HALE &
Amelia J. Schmidt                         DORR LLP
KAISER DILLON, PLLC                       (212) 937-7294
(202) 869-1301                            Email: Alan.Schoenfeld@wilmerhale.com
      Case 1:19-mc-00145-TSC Document 255 Filed 09/17/20 Page 10 of 10




 Email: Aschmidt@kaiserdillon.com
                                        Kathryn Louise Clune
 Norman Anderson                        CROWELL & MORING LLP
 KAISER DILLON PLLC                     (202) 624-5116
 (202) 640-2850                         kclune@crowell.com
 nanderson@kaiserdillon.com
                                        Jennifer M. Moreno
 Jennifer Ying                          OFFICE OF THE PUBLIC FEDERAL
 MORRIS NICHOLS ARSHT & TUNNELL         DEFENDER, DISTRICT OF ARIZONA
 LLP                                    (602) 382-2718
 (302) 658-9300                         Jennifer_moreno@fd.org
 Email: Jying@mnat.com
                                        Ginger Dawn Anders
 Andres C. Salinas                      MUNGER, TOLLES & OLSON LLP
 WILMER CUTLER PICKERING HALE &         (202) 220-1107
 DORR LLP                               Ginger.anders@mto.com
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com   *Jonathan S. Meltzer
                                        MUNGER, TOLLES & OLSON LLP
 *Ryan M. Chabot                        (202) 220-1100
 WILMER CUTLER PICKERING HALE &
 DORR LLP                               *Brendan Gants
 (212) 295-6513                         MUNGER, TOLLES & OLSON LLP
                                        (202) 220-1100
 Dale Andrew Baich
 OFFICE OF THE FEDERAL PUBLIC           Timothy Kane
 DEFENDER                               FEDERAL COMMUNITY DEFENDER
 (602) 382-2816                         OFFICE, EDPA
 Dale_Baich@fd.org                      (215) 928-0520
                                        Email: timothy_kane@fd.org


Dated: September 17, 2020           /s/ Shawn Nolan
                                    Shawn Nolan
                                    Chief, Capital Habeas Unit
                                    Federal Community Defender Office, E.D. Pa.
                                    601 Walnut Street, Suite 545 West
                                    Philadelphia, PA 19106
                                    (215) 928-0520
                                    shawn_nolan@fd.org
      Case 1:19-mc-00145-TSC Document 255-1 Filed 09/17/20 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




                                 )
In the Matter of the             )
Federal Bureau of Prisons’       )
Execution Protocol Cases         )
                                                             Case No. 19-mc-0145 (TSC)
                                 )
LEAD CASE: Roane et al. v.       )
Barr                             )
                                 )
                                 )
THIS DOCUMENT                    )
RELATES TO:                      )
                                 )
ALL CASES



       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR LEAVE
        TO FILE A SURREPLY IN OPPOSITION TO PLAINTIFFS’ MOTION
      FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT INJUNCTION

       The Court is already “inundated with filings and motions in this case,” (Minute Order of

Sept. 14, 2020), and it should deny Defendants’ motion for leave to file a surreply and yet another

expert declaration. Surreplies are generally disfavored. See Kiewit Power Constructors Co. v.

Sec’y of Labor, 959 F.3d 381, 393 (D.C. Cir. 2020); Parker v. Nat’l RR Passenger Corp., 214 F.

Supp. 3d 19, 31 (D.D.C. 2016). A surreply is inappropriate when the preceding reply “does not

expand the scope of the issues presented,” Crummey v. Soc. Sec. Admin., 794 F. Supp. 2d 46, 63

(D.D.C. 2011), or when the allegedly “new” arguments in a reply are “simply responding to

contentions made by [the opposition].” Kiewit, 959 F.3d at 393.

       Defendants urge that Plaintiffs’ reply (ECF No. 248) raised a “new argument” concerning

the testing results disclosed in the most recent addition to the Administrative Record. Mot. at 1.

That characterization is inaccurate. In fact, Plaintiffs’ reply was responding to Defendants’



                                                1
      Case 1:19-mc-00145-TSC Document 255-1 Filed 09/17/20 Page 2 of 11




opposition, which pointed to the 365-day time study, the resulting extension of the expiration date

for the pentobarbital that Defendants plan to administer, and Defendants’ claimed entitlement to a

presumption of good faith with respect to the soundness of their execution drugs. See Opposition

(ECF No. 246) at 5-6, 28-29. Plaintiffs’ reply urged that “the newly-disclosed testing documents

do not provide the assurances Defendants claim.” ECF No. 248 at 7. Those documents call into

question – and would have allowed Plaintiff Nelson to call into question – the validity of the

“extended ‘beyond use date’ of the pentobarbital.” Id. at 8. That question persists despite

Defendants’ attempt to explain that the pentobarbital from the time study samples is distinct from

the pentobarbital that they plan to administer during executions (for which they extended the

expiration date based on the time study samples). ECF No. 252-1 at 2-3.

       Leave to file a surreply should be denied.




                                                2
      Case 1:19-mc-00145-TSC Document 255-1 Filed 09/17/20 Page 3 of 11




 Dated: September 17, 2020                    Respectfully submitted,


                                              /s/ Shawn Nolan
                                              Shawn Nolan, Chief, Capital Habeas Unit
                                              Federal Community Defender Office, E.D. Pa.
                                              601 Walnut Street, Suite 545 West
                                              Philadelphia, PA 19106
                                              (215) 928-0520
                                              shawn_nolan@fd.org


                                              Counsel for Plaintiff Jeffrey Paul



Scott W. Braden
Assistant Federal Defender
Arkansas Federal Defender Office
Ark Bar Number 2007123
1401 West Capitol, Suite 490
Little Rock, Arkansas 72201
(501) 324-6114
scott_braden@fd.org

Jennifer Ying (DE #5550)
Andrew Moshos (DE #6685)
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1201 N. Market St.
P.O. Box 1347
Wilmington, Delaware 19801
(302) 658-9300
jying@mnat.com
amoshos@mnat.com

Counsel for Plaintiff Norris G. Holder, Jr.


Paul F. Enzinna
D.C. Bar No. 421819
Ellerman Enzinna PLLC
1050 30th Street, NW
Washington, DC 20007
202.753.5553

Counsel for Plaintiff James H. Roane, Jr.
      Case 1:19-mc-00145-TSC Document 255-1 Filed 09/17/20 Page 4 of 11




Amy Karlin
Interim Federal Public Defender
Celeste Bacchi
Jonathan C. Aminoff
Deputy Federal Public Defenders
321 E. Second Street
Los Angeles, CA 90012
(213) 894-2854

Counsel for Plaintiff Julius O. Robinson



Joshua C. Toll
D.C. Bar No. 463073
King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, DC 20006
(202) 737-8616
jtoll@kslaw.com

Margaret O’Donnell
P.O. Box 4815
Frankfort, KY 40604
(502) 320-1837
mod@dcr.net

Counsel for Plaintiff Anthony Battle



Ginger D. Anders (Bar No. 494471)
Jonathan S. Meltzer (Bar No. 888166546)
Brendan Gants (Bar No. 1031419)
MUNGER, TOLLES & OLSON LLP
1155 F Street N.W., Seventh Floor
Washington, D.C. 20004-1357
(202) 220-1100

Counsel for Plaintiff Brandon Bernard
      Case 1:19-mc-00145-TSC Document 255-1 Filed 09/17/20 Page 5 of 11




Alex Kursman, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – alex_kursman@fd.org

Counsel for Plaintiff Alfred Bourgeois


Joseph Luby, Assistant Federal Defender
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – joseph_luby@fd.org

Counsel for Plaintiff Chadrick Fulks


Amy Lentz (DC Bar No. 990095)
Steptoe & Johnson, LLP
1300 Connecticut Avenue NW
Washington, DC 20036
202.429.1350
Email - alentz@steptoe.com

Counsel for Plaintiff Orlando Hall


Michael F. Williams
Kirkland & Ellis LLP
1301 Pennsylvania Ave., NW
Washington, DC 20004
202-389-5123
Email - michael.williams@kirkland.com

Susan M. Otto
Federal Public Defender Organization
215 Dean A. McGee Avenue, Suite 109
Oklahoma City, OK 73102
405-609-5930
Email - susan_otto@fd.org

Counsel for Plaintiff Christopher Vialva
      Case 1:19-mc-00145-TSC Document 255-1 Filed 09/17/20 Page 6 of 11




Donald P. Salzman (D.C. Bar No. 479775)
Charles F. Walker (D.C. Bar No. 427025)
Steven M. Albertson (D.C. Bar No. 496249)
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, D.C. 20005
(202) 371-7983
donald.salzman@skadden.com

Counsel for Plaintiff Corey Johnson



Gerald W. King, Jr.
Ga. Bar No. 140981
Jeffrey Lyn Ertel
Ga. Bar No. 249966
FEDERAL DEFENDER PROGRAM, INC.
101 Marietta Street, Suite 1500
Atlanta, Georgia 30303
404-688-7530
(fax) 404-688-0768
Gerald_King@fd.org
Jeff_Ertel@fd.org

Stephen Northup
VSB #16547
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia 23218-1122
(804) 697-1240
(fax) (804) 698-5120
steve.northup@troutmansanders.com

Frederick R. Gerson
VSB #39968
Bank Of America Center
1111 East Main Street, 16th Floor
Richmond, Virginia 23219
(804) 482-1121
fgerson@dagglaw.com

Counsel for Plaintiff Richard Tipton, III
      Case 1:19-mc-00145-TSC Document 255-1 Filed 09/17/20 Page 7 of 11




Evan Miller (DC Bar # 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com

Counsel for Plaintiff Bruce Webster


Matthew Lawry, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – matthew_lawry@fd.org

Counsel for Plaintiff Dustin Higgs



Gregory S. Smith (DC Bar #472802)
Law Offices of Gregory S. Smith
913 East Capitol Street, S.E.
Washington, D.C. 20003
Telephone: (202) 460-3381
Email: gregsmithlaw@verizon.net

John R. Martin (pro hac vice pending)
Martin Brothers P.C.
1099 St. Louis Place
Atlanta, GA 30306
Telephone: (404) 433-7446
Email: jack@martinbroslaw.com

Counsel for Plaintiff William LeCroy
      Case 1:19-mc-00145-TSC Document 255-1 Filed 09/17/20 Page 8 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 17, 2020, I caused a true and correct copy of foregoing

to be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                       Paul R. Perkins
 U.S. Attorney’s Office for the District of       Civil Division, Department of Justice
 Columbia                                         (202) 514-5090
 (202) 252-2550                                   Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                  Jonathan Kossak
 Peter S. Smith                                   Civil Division, Department of Justice
 United States Attorney's Office                  (202) 305-0612
 Appellate Division                               Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                     Denise M. Clark
                                                  U.S. Attorney’s Office for the District of
 Ethan P. Davis                                   Columbia
 Civil Division, U.S. Department of Justice       (202) 252-6605
 (202) 616-4171                                   Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                  Jean Lin
 Robert J. Erickson                               Civil Division, Department of Justice
 US Department of Justice                         (202) 514-3716
 (202) 514-2841                                   Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                  Cristen Cori Handley
 Joshua Christopher Toll                          Civil Division, Department of Justice
 KING & SPALDING LLP                              (202) 305-2677
 (202) 737-8616                                   Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                  Paul F. Enzinna
 Charles Anthony Zdebski                          ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                          (202) 753-5553
 MELLOTT, LLC                                     Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com                Brandon David Almond
                                                  TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                          (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                   Email: brandon.almond@troutmansanders.com
 (404) 688-7530
 Email: gerald_king@fd.org                        Donald P. Salzman
    Case 1:19-mc-00145-TSC Document 255-1 Filed 09/17/20 Page 9 of 11




                                          SKADDEN, ARPS, SLATE, MEAGHER &
Charles Fredrick Walker                   FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7983
FLOM LLP                                  Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com         Steven M. Albertson
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                    FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7112
FLOM LLP                                  Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com    Craig Anthony Harbaugh
(*pro hac vice application forthcoming)   FEDERAL PUBLIC DEFENDER, CENTRAL
                                          DISTRICT OF CALIFORNIA
Celeste Bacchi                            (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER             Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                            Alexander Louis Kursman
Email: celeste_bacchi@fd.org              OFFICE OF THE FEDERAL COMMUNITY
                                          DEFENDER/EDPA
Jonathan Charles Aminoff                  (215) 928-0520
FEDERAL PUBLIC DEFENDER,                  Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                            Kathryn B. Codd
Email: jonathan_aminoff@fd.org            VINSON & ELKINS LLP
                                          (202) 639-6536
Billy H. Nolas                            Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                       Robert E. Waters
(215) 928-0520                            KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                 Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                  Yousri H. Omar
VINSON & ELKINS LLP                       VINSON & ELKINS LLP
(202) 639-6633                            (202) 639-6500
                                          Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                       *William E. Hoffman, Jr.
(202) 639-6676                            KING & SPALDING LLP
Email: wlawler@velaw.com                  (404) 572-3383

Evan D. Miller                            Mark Joseph Hulkower
VINSON & ELKINS LLP                       STEPTOE & JOHNSON LLP
(202) 639-6605                            (202) 429-6221
Email: EMiller@velaw.com                  Email: mhulkower@steptoe.com

Margaret O’Donnell                        Robert A. Ayers
(502) 320-1837                            STEPTOE & JOHNSON LLP
    Case 1:19-mc-00145-TSC Document 255-1 Filed 09/17/20 Page 10 of 11




Email: mod@dcr.net                        (202) 429-6401
                                          Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                       Robert L. McGlasson
(202) 626-5502                            MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                (404) 314-7664
                                          Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                     Sean D. O’Brien
(202) 429-8164                            PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com            (816) 363-2795
                                          Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                     Shawn Nolan
(202) 429-1320                            FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                 OFFICE, EDPA
                                          (215) 928-0520
Gary E. Proctor                           Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                       Joseph William Luby
(410) 444-1500                            FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com             (215) 928-0520
                                          Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                  Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS              HOGAN LOVELLS US LLP
(501) 324-6144                            (212) 918-3000
Email: Scott_Braden@fd.org                Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                  Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                KAISER DILLON, PLLC
OFFICE FOR THE EDPA                       (202) 640-4430
(215) 928-0520                            Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                          Andrew Moshos
David Victorson                           MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                            LLP
HOGAN LOVELLS US LLP                      (302) 351-9197
Email: David.Victorson@hoganlovells.com   Email: Amoshos@mnat.com

John D. Beck
HOGAN LOVELLS US LLP
(212) 918-3000
Email: john.beck@hoganlovells.com         Alan E. Schoenfeld
                                          WILMER CUTLER PICKERING HALE &
Amelia J. Schmidt                         DORR LLP
KAISER DILLON, PLLC                       (212) 937-7294
(202) 869-1301                            Email: Alan.Schoenfeld@wilmerhale.com
     Case 1:19-mc-00145-TSC Document 255-1 Filed 09/17/20 Page 11 of 11




 Email: Aschmidt@kaiserdillon.com
                                        Kathryn Louise Clune
 Norman Anderson                        CROWELL & MORING LLP
 KAISER DILLON PLLC                     (202) 624-5116
 (202) 640-2850                         kclune@crowell.com
 nanderson@kaiserdillon.com
                                        Jennifer M. Moreno
 Jennifer Ying                          OFFICE OF THE PUBLIC FEDERAL
 MORRIS NICHOLS ARSHT & TUNNELL         DEFENDER, DISTRICT OF ARIZONA
 LLP                                    (602) 382-2718
 (302) 658-9300                         Jennifer_moreno@fd.org
 Email: Jying@mnat.com
                                        Ginger Dawn Anders
 Andres C. Salinas                      MUNGER, TOLLES & OLSON LLP
 WILMER CUTLER PICKERING HALE &         (202) 220-1107
 DORR LLP                               Ginger.anders@mto.com
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com   *Jonathan S. Meltzer
                                        MUNGER, TOLLES & OLSON LLP
 *Ryan M. Chabot                        (202) 220-1100
 WILMER CUTLER PICKERING HALE &
 DORR LLP                               *Brendan Gants
 (212) 295-6513                         MUNGER, TOLLES & OLSON LLP
                                        (202) 220-1100
 Dale Andrew Baich
 OFFICE OF THE FEDERAL PUBLIC           Timothy Kane
 DEFENDER                               FEDERAL COMMUNITY DEFENDER
 (602) 382-2816                         OFFICE, EDPA
 Dale_Baich@fd.org                      (215) 928-0520
                                        Email: timothy_kane@fd.org


Dated: September 17, 2020           /s/ Shawn Nolan
                                    Shawn Nolan
                                    Chief, Capital Habeas Unit
                                    Federal Community Defender Office, E.D. Pa.
                                    601 Walnut Street, Suite 545 West
                                    Philadelphia, PA 19106
                                    (215) 928-0520
                                    shawn_nolan@fd.org
